Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 29, 2022

                                      No. 04-22-00425-CV

                            IN THE INTEREST OF S.L.W., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00440
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER

        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. The clerk’s record was filed on July 25, 2022 and shows appellant filed a notice of appeal
on July 13, 2022, in which she contends she is appealing an “Order of Termination” rendered on
June 15, 2022. However, the clerk’s record does not include a final order of termination signed
by the trial court. The clerk’s office of this court contacted the district clerk’s office and was
advised that no order of termination has been signed.
        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because it appears there is no final order of
termination in the clerk’s record, it appears there is no final judgment from which appellant may
appeal at this time.
        Accordingly, we ORDER appellant to file a written response in this court on or before
August 22, 2022, showing cause why this appeal should not be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a). If appellant fails to satisfactorily respond within the
time provided, the appeal will be dismissed. See id. R. 42.3(c). If a supplemental clerk’s record is
required to establish this court’s jurisdiction, appellant must ask the trial court clerk to prepare
one and must notify the clerk of this court that such a request was made. All deadlines in this
matter are suspended until further order of the court.
       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellee, and the district clerk.
It is so ORDERED on this 29th day of July, 2022.

                                                   PER CURIAM



ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court